Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to communication filed 12/23/2020.

Status of the claims
Claims 1-20 were pending.  Therefore, claims 1-20 are currently pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 13, 15-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20190114330, hereafter Xu) in view of  Casalaina et al. (US 20110225495, hereafter Casalaina). 

Regarding claim 1, Xu discloses:  A method for preventing data loss between a client device and a cloud-based storage system, the method comprising: 
detecting, by a kernel driver executing at an operating system level on the client device, a request to terminate a cloud services client application executing on the client device, wherein the cloud services client application synchronizes a set of local files with a set of files stored on the cloud-based storage system (Xu [0114] discloses: detecting a kernel level file event, (e.g., client device 150) can begin and detect a kernel level file event for a content item (702); [0114; 0116] discloses: when events is detected, pauses or otherwise interrupts (terminating) the default operating system action for the kernel level file event on the client device; [0038] discloses: content items synchronization between clients device and the cloud or content management system); 
(Xu [0068] discloses: monitor kernel level file events (e.g., by referencing a log) and begin step 702 when such an event is detected in the log; [0116] discloses: pauses or otherwise interrupts (terminating) the default operating system action for the kernel level file event on the client device); 
Xu didn’t disclose, but Casalaina discloses: requesting, by the kernel driver, from an operating system of the client device, an indication of an application associated with each of the identified one or more files at risk of data loss, wherein the application associated with each of the identified one or more files at risk of data loss is selected from a plurality of different applications executing on the client device and wherein each of the plurality of different applications uses a different file type (Casalaina [0148; 0154-0155] discloses: determined that the interrupt event  include the detecting to the actions as include attempts to close the service cloud console, the action may lead to data loss such as request events such as terminate within the service cloud console from the browser; [0117] discloses: type of page being open; [0230][ discloses the different type of console); and 
presenting, by the kernel driver, before terminating execution of the cloud services client application, an interface including an indication of each of the identified one or more files at risk of data loss (Casalaina [0158; 0161] discloses: that the interrupt event is a risky or prohibited action, then a warning message may be displayed in the console interface, as shown at 416. Accompanying the warning message may be one or more choices for responding to the potential loss of unsaved data; [0161] discloses: interrupt event such as log off or close or leaving the console).
Xu and Casalaina are analogous art because they are in the same field of endeavor, notification service. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Xu, to include the limitations of Casalaina, in order for  handle conflicts between incompatible changes made on opposite file systems. The motivation to combine is to handling of problem files for the synchronization client to a cloud-based platform.

files at risk of data loss upon termination of the cloud services client application comprises reading a list of one or more open files in the operating system of the client device (Casalaina [0158; 0161] discloses a warning message indicate a list of workspaces as potential loss of unsaved data in the interrupt events in the cloud service console) and identifying one or more files in the set of local files and synchronized by the cloud services client application as at risk of data loss based on being in the list of one or more open files (Casalaina [0163] discloses the warning displayed in the dialog box 5004 in FIG. 50 states: "You have reached the maximum of 12 unsaved records in this workspace).  . 
Regarding claim 3, Xu as modified disclose: The method of claim 2, wherein the indication of the identified one or more files at risk of data loss included in the presented interface comprises a prompt indicating the identified one or more files and the application associated with each identified file (Casalaina [0163] discloses the warning displayed in the dialog box 5004 in FIG. 50 states: "You have reached the maximum of 12 unsaved records in this workspace). 

Regarding claim 4, Xu as modified disclose: The method of claim 1, identifying the one or more files at risk of data loss upon termination of the cloud services client application comprises identifying one or more files in the set of local files currently being synchronized with the set of files stored on the cloud-based storage system by the cloud services client application (Xu [0041; 0043] discloses: Content item synchronization service 156 can be in communication with content management service 116 to synchronize changes to content items between client device 150 and content management system 110). 

Regarding claim 6, Xu as modified disclose: The method of claim 1, wherein identifying the one or more files at risk of data loss upon termination of the cloud services client application comprises identifying one or more files in the set of local files for which synchronization with the set of files stored on Xu [0045] discloses: determines that the content items is out of synchronization with content management system) . 

Regarding claim 8, Xu as modified disclose: A client device comprising: a processor; and a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor, causes the processor to prevent data loss between the client device and a cloud-based storage system by (Xu [0130]): 
executing a kernel driver at an operating system level of the client device (Xu [0115]);
 detecting, by the kernel driver, a request to terminate a cloud services client application executing on the client device, wherein the cloud services client application synchronizes a set of local files with a set of files stored on the cloud-based storage system(Xu [0114] discloses: detecting a kernel level file event, (e.g., client device 150) can begin and detect a kernel level file event for a content item (702); [0068] discloses: monitor kernel level file events is detected, step 702 pauses or otherwise interrupts (terminating) the default operating system action for the kernel level file event; [0114; 0116] discloses: when events is detected, pauses or otherwise interrupts (terminating) the default operating system action for the kernel level file event on the client device; [0038] discloses: content items synchronization between clients device and the cloud or content management system)
 identifying, by the kernel driver, one or more files of the set of local files at risk of data loss upon terminating execution of the cloud services client application on the client device (Xu [0068] discloses: monitor kernel level file events (e.g., by referencing a log) and begin step 702 when such an event is detected in the log; [0116] discloses: pauses or otherwise interrupts (terminating) the default operating system action for the kernel level file event on the client device); 
Xu didn’t disclose, but Casalaina discloses: requesting, by the kernel driver, from an operating system of the client device, an indication of an application associated with each of the identified one or more files at risk of data loss, wherein the application associated with each of the identified one or more files at risk of data loss is selected from a plurality of different applications executing on the client device and wherein each of the plurality of different applications uses a different file type (Casalaina [0148; 0154-0155] discloses: determined that the interrupt event  include the detecting to the actions as include attempts to close the service cloud console, the action may lead to data loss such as request events such as terminate within the service cloud console from the browser; [0117] discloses: type of page being open; [0230][ discloses the different type of console); and
 presenting, by the kernel driver, before terminating execution of the cloud services client application, an interface including an indication of each of the identified one or more files at risk of data loss (Casalaina [0158; 0161] discloses: that the interrupt event is a risky or prohibited action, then a warning message may be displayed in the console interface, as shown at 416. Accompanying the warning message may be one or more choices for responding to the potential loss of unsaved data; [0161] discloses: interrupt event such as log off or close or leaving the console).
Xu and Casalaina are analogous art because they are in the same field of endeavor, notification service. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Xu, to include the limitations of Casalaina, in order for  handle conflicts between incompatible changes made on opposite file systems. The motivation to combine is to handling of problem files for the synchronization client to a cloud-based platform.
Regarding claim 9, Xu as modified disclose: The client device of claim 8, wherein identifying the one or more files at risk of data loss upon termination of the cloud services client application comprises reading a list of one or more open files in the operating system of the client device (Casalaina [0158; 0161] discloses a warning message indicate a list of workspaces as potential loss of unsaved data in the interrupt events in the cloud service console) and identifying one or more files in the set of local files and synchronized by the cloud services client application as at risk of data loss based on being in the list of one or more open files (Casalaina [0163] discloses the warning displayed in the dialog box 5004 in FIG. 50 states: "You have reached the maximum of 12 unsaved records in this workspace).  . 
(Casalaina [0163] discloses the warning displayed in the dialog box 5004 in FIG. 50 states: "You have reached the maximum of 12 unsaved records in this workspace).  
Regarding claim 11, Xu as modified disclose: The client device of claim 8, identifying the one or more files at risk of data loss upon termination of the cloud services client application comprises identifying one or more files in the set of local files currently being synchronized with the set of files stored on the cloud-based storage system by the cloud services client application(Xu [0041; 0043] discloses: Content item synchronization service 156 can be in communication with content management service 116 to synchronize changes to content items between client device 150 and content management system 110).  
Regarding claim 13, Xu as modified disclose: The client device of claim 8, wherein identifying the one or more files at risk of data loss upon termination of the cloud services client application comprises identifying one or more files in the set of local files for which synchronization with the set of files stored on the cloud-based storage system cannot be completed by the cloud service client application (Xu [0045] discloses: determines that the content items is out of synchronization with content management system) . 
Regarding claim 15, Xu as modified disclose:  A non-transitory, computer-readable medium comprising a set of instructions stored therein which, when executed by a processor, causes the processor to prevent data loss between a client device and a cloud-based storage system by (Xu [0130]): executing a kernel driver at an operating system level of the client device (Xu [0115]); 
detecting, by the kernel driver, a request to terminate a cloud services client application executing on the client device, wherein the cloud services client application synchronizes a set of local files with a set of files stored on the cloud-based storage system(Xu [0114] discloses: detecting a kernel level file event, (e.g., client device 150) can begin and detect a kernel level file event for a content item (702); [0068] discloses: monitor kernel level file events is detected, step 702 pauses or otherwise interrupts (terminating) the default operating system action for the kernel level file event; [0114; 0116] discloses: when events is detected, pauses or otherwise interrupts (terminating) the default operating system action for the kernel level file event on the client device;  [0038] discloses: content items synchronization between clients device and the cloud or content management system);
 identifying, by the kernel driver, one or more files of the set of local files at risk of data loss upon terminating execution of the cloud services client application on the client device (Xu [0068] discloses: monitor kernel level file events (e.g., by referencing a log) and begin step 702 when such an event is detected in the log; [0116] discloses: pauses or otherwise interrupts (terminating) the default operating system action for the kernel level file event on the client device); 
Xu didn’t disclose, but Casalaina discloses: requesting, by the kernel driver, from an operating system of the client device, an indication of an application associated with each of the identified one or more files at risk of data loss, wherein the application associated with each of the identified one or more files at risk of data loss is selected from a plurality of different applications executing on the client device and wherein each of the plurality of different applications uses a different file type (Casalaina [0148; 0154-0155] discloses: determined that the interrupt event  include the detecting to the actions as include attempts to close the service cloud console, the action may lead to data loss such as request events such as terminate within the service cloud console from the browser; [0117] discloses: type of page being open; [0230][ discloses the different type of console); and
 presenting, by the kernel driver, before terminating execution of the cloud services client application, an interface including an indication of each of the identified one or more files at risk of data loss (Casalaina [0158; 0161] discloses: that the interrupt event is a risky or prohibited action, then a warning message may be displayed in the console interface, as shown at 416. Accompanying the warning message may be one or more choices for responding to the potential loss of unsaved data; [0161] discloses: interrupt event such as log off or close or leaving the console).
Xu and Casalaina are analogous art because they are in the same field of endeavor, notification service. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Xu, to include the limitations of Casalaina, in order for  handle conflicts between incompatible changes made on 
Regarding claim 16, Xu as modified disclose:  The non-transitory, computer-readable medium of claim 15, wherein identifying the one or more files at risk of data loss upon termination of the cloud services client application comprises reading a list of one or more open files in the operating system of the client device and identifying one or more files in the set of local files and synchronized by the cloud services client application as at risk of data loss based on being in the list of one or more open files (Casalaina [0158; 0161] discloses a warning message indicate a list of workspaces as potential loss of unsaved data in the interrupt events in the cloud service console) and wherein the indication of the identified one or more files at risk of data loss included in the presented interface comprises a prompt indicating the identified one or more files and the application associated with each identified file (Casalaina [0163] discloses the warning displayed in the dialog box 5004 in FIG. 50 states: "You have reached the maximum of 12 unsaved records in this workspace).  
Regarding claim 17, Xu as modified disclose: The non-transitory, computer-readable medium of claim 15, identifying the one or more files at risk of data loss upon termination of the cloud services client application comprises identifying one or more files in the set of local files currently being synchronized with the set of files stored on the cloud-based storage system by the cloud services client application(Xu [0041; 0043] discloses: Content item synchronization service 156 can be in communication with content management service 116 to synchronize changes to content items between client device 150 and content management system 110).  
Regarding claim 19, Xu as modified disclose:  The non-transitory, computer-readable medium of claim 15, wherein identifying the one or more files at risk of data loss upon termination of the cloud services client application comprises identifying one or more files in the set of local files for which synchronization with the set of files stored on the cloud-based storage system cannot be completed by the cloud service client application (Xu [0045] discloses: determines that the content items is out of synchronization with content management system) . 
Claims 5, 7,12,  14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20190114330, hereafter Xu) in view of  Casalaina et al. (US 20110225495, hereafter Casalaina) and further in view of Dorman et al. (US 20140201145, hereafter Dorman). 

Regarding claim 5,  Xu as modified disclose didn’t disclose, but Dorman discloses: The method of claim 4, wherein the indication of each of the identified one or more files at risk of data loss included in the presented interface comprises a prompt indicating a number of files in the identified one or more files currently being synchronized (Dorman, [0140] discloses: the lists results and corresponding notifications or other indications of the file(s)/folder for sync results display on a user interface).
 Xu as modified and Dorman are analogous art because they are in the same field of endeavor, notification service. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Xu, to include the limitations of Dorman, in order for  handle conflicts between incompatible changes made on opposite file systems. The motivation to combine is to handling of problem files for the synchronization client to a cloud-based platform.

Regarding claim 7, Xu as modified disclose didn’t disclose, but Dorman discloses:  The method of claim 6, wherein the indication of each of the identified one or more files at risk of data loss included in the presented interface comprises a prompt indicating a number of files in the identified one or more files for which synchronization cannot be completed (Dorman [0140] discloses: notifying for unsyncable files for display on a user interface). 
Xu as modified and Dorman are analogous art because they are in the same field of endeavor, notification service. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Xu, to include the limitations of Dorman, in order for  handle conflicts between incompatible changes made on opposite file systems. The motivation to combine is to handling of problem files for the synchronization client to a cloud-based platform.

(Dorman, [0140] discloses: the lists results and corresponding notifications or other indications of the file(s)/folder for sync results display on a user interface). 
Xu as modified and Dorman are analogous art because they are in the same field of endeavor, notification service. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Xu, to include the limitations of Dorman, in order for  handle conflicts between incompatible changes made on opposite file systems. The motivation to combine is to handling of problem files for the synchronization client to a cloud-based platform.

Regarding claim 14, Xu as modified disclose:  The client device of claim 13, wherein the indication of each of the identified one or more files at risk of data loss included in the presented interface comprises a prompt indicating a number of files in the identified one or more files for which synchronization cannot be completed (Dorman [0140] discloses: notifying for unsyncable files for display on a user interface). 
Xu as modified and Dorman are analogous art because they are in the same field of endeavor, notification service. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Xu, to include the limitations of Dorman, in order for  handle conflicts between incompatible changes made on opposite file systems. The motivation to combine is to handling of problem files for the synchronization client to a cloud-based platform.

Regarding claim 18, Xu as modified disclose:  The non-transitory, computer-readable medium of claim 17, wherein the indication of each of the identified one or more files at risk of data loss included in the presented interface comprises a prompt indicating a number of files in the identified one or more files currently being synchronized (Dorman, [0140] discloses: the lists results and corresponding notifications or other indications of the file(s)/folder for sync results display on a user interface). 


Regarding claim 20, Xu as modified disclose: The non-transitory, computer-readable medium of claim 19, wherein the indication of each of the identified one or more files at risk of data loss included in the presented interface comprises a prompt indicating a number of files in the identified one or more files for which synchronization cannot be completed (Dorman [0140] discloses: notifying for unsyncable files for display on a user interface). 
Xu as modified and Dorman are analogous art because they are in the same field of endeavor, notification service. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Xu, to include the limitations of Dorman, in order for  handle conflicts between incompatible changes made on opposite file systems. The motivation to combine is to handling of problem files for the synchronization client to a cloud-based platform.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Xu and Casalaina are analogous art because they are in the same field of endeavor, notification service. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Xu, to include the limitations of .
Applicant argued that Xu and Casalaina do not disclose or suggest” detecting, by a kernel driver executing at an operation system level on the client device, a request to terminate a cloud services client application executing on the client device, wherein the cloud devices client application synchronizes a set of local files with a set of files stored on the cloud-based storage system”.  Examiner disagree, Xu discloses: synchronize files amongst client device and server, see [0028], Xu also discloses: detecting a kernel level file events such as pause or other interrupts (terminating) the default operating system on the client device, see [0114; 0116].  In additional, Casalaina also teaching determination as to whether an interrupt event or event types have been detected, for example such as attempts to log out or attempts to close one or more user interface components, such as request events such as terminate within the service cloud console from the browser, see [0148; 0155].  Therefore, Xu and Casalaina both discloses these limitations of the independent claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CINDY NGUYEN/             Examiner, Art Unit 2161               

























/APU M MOFIZ/             Supervisory Patent Examiner, Art Unit 2161